Citation Nr: 1709932	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  10-47 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for back disability


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1977 to October 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was previously before the Board.  In an April 2013 decision, the Board denied the claim currently on appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2014 Memorandum Decision, the Court vacated the Board's decision and returned the case to the Board for action consistent with the Memorandum Decision.  In March 2015, the case was remanded for additional development.  The case has now been returned to the Board for further appellate action.

The Board notes that in August 2016, the Veteran's representative requested a complete copy of the Veteran's claims file. As discussed below, the Board has found that the evidence of record is sufficient to grant the benefit sought on appeal in full.  Therefore, the Board will not further delay the claim for immediate compliance with the request made by the Veteran's representative.  The Board advises the Veteran and his representative that any outstanding records requests can be satisfied by the VA RO when the case returns to them from the Board. 


FINDING OF FACT

The Veteran's back disability is etiologically related to active service.


CONCLUSION OF LAW

A back disability was incurred in or aggravated by active service.  38 U.S.C.A. §§1131, 5107(b)(West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim of entitlement to service connection for back disability is granted.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §1131 (West 2014); 38 C.F.R. § 3.303 (2016).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran asserts that he has a back disability as a result of injuries sustained in active service. Specifically, the Veteran reported that he was part of a field artillery unit, that part of his duties included lifting heavy projectile rounds by hand without assistance, and that he hurt his back while performing those duties.

A review of the Veteran's service records shows that the Veteran's military occupational specialty (MOS) during active service was assistant gunner.  Further, a review of the service treatment records (STRs) shows many complaints of back pain made during the Veteran's time in active service.  In March 1978, the Veteran complained that he suffered back pain falling down stairs.  In July 1978, the Veteran sought treatment for a new back injury suffered falling off a tank gun. Subsequently, in September 1978, the Veteran suffered a third back injury due to lifting something heavy. The Veteran would complain of additional back injuries throughout the remainder of his time in service, including additional injuries suffered in September 1980 and September 1981.

Furthermore, service records contain multiple acknowledgments by medical personnel that the Veteran's back hurt when he lifted things.  The records and the Veteran's statements reflect a consistent history of back issues. Therefore, the Board concedes that there is sufficient evidence to show that the Veteran sustained a back injury during active service. 

Of record are statements from the Veteran's spouse and a friend.  Both the Veteran's spouse and friend reported that the Veteran complained of experiencing back pain while in active service.  The Board notes that laypersons are competent to report observable actions and symptomatology.   Furthermore, the Board finds the Veteran's spouse and friend to be credible.

The Board notes that of record is a July 2006 VA examination and opinion report.  That evidence was relied upon in the April 2013 Board decision in which the Veteran's claim was denied.  In the August 2014 Memorandum Decision from the Court, it was determined that the July 2006 opinion was internally inconsistent and otherwise inadequate.  As the medical opinion is not adequate, the Board will not provide a discussion of the medical findings in this decision. 

In March 2016, the Veteran was afforded a new VA examination.  At that time, the Veteran reported that he first injured his back during active service and that he had experienced back problems since that time.  He reported that he first sought treatment for his back following his separation from active service in 1981, at which time he was reportedly told he had "lumbar disease."  The Veteran reported that he continued to experience back pain and seek intermittent treatment since that time.  The examiner diagnosed lumbar disc herniation at multiple levels and degenerative disc disease (DDD) of the lumbar spine.  The examiner opined that it was less likely as not that the Veteran's back disability was incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, the examiner noted that despite the many complaints of back pain in service, the Veteran did not seek medical care for his back until December 2001 while being able to work two jobs most of the time to support his family.  Further, the examiner noted that the Veteran was not diagnosed with a back disability until, at the earliest, 2001.  

The Board finds the March 2016 VA medical opinion to be inadequate.  In this regard, the examiner failed to adequately consider the Veteran's well-documented reports of back pain, and treatment for such, during active service.  Additionally, the VA examiner appears to have completely disregarded the Veteran's reports indicating that he had back pain since his separation from active service.  As the VA opinion is not adequate, it cannot serve as the basis of a denial of entitlement to service connection.

The Veteran submitted November 2010 and June 2013 statements from Dr. K.D. opining that based on MRI results and a review of the Veteran's service records, the Veteran's in-service injuries likely contributed to his current back disability.  Dr. K.D. observed that the Veteran's back did not deteriorate overnight but rather worsened over a period of many years.  

In May 2013, the Veteran was seen at the VA Medical Center for complaints of back pain.  At that time, the Veteran's VA Medical Center treatment provider reviewed STRs provided by the Veteran which showed the Veteran's numerous complaints of back pain/injury during active service.  The Veteran's VA Medical Center treatment provider opined that it was as likely as not that the Veteran's current back disability was caused or aggravated by his active service.  In this regard, the Veteran's treatment provider noted that the Veteran's STRs clearly showed that his back pain began in service.  

The Board finds that the November 2010 and June 2013 private medical opinions, and the May 2013 opinion provided by the Veteran's VA Medical Center treatment provider are adequate, especially when read in conjunction with one another.  In this regard, the examiners thoroughly reviewed relevant service records and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Furthermore, as the VA examination opinions of record are not adequate; the private opinions, and the opinion offered by the Veteran's VA Medical Center treatment provider, are the most probative evidence of record.

In sum, the Board concedes that the Veteran sustained a back injury in active service.  The VA medical opinions of record are inadequate.  The Veteran's private treatment provider and a VAMC treatment provider have both competently opined that the Veteran's current back disability is related to active service.  The Veteran, his wife, and his friend have all competently and credibly reported that the Veteran experienced back pain in service and since service.  

Accordingly, the Board finds that the preponderance of the evidence is for the claim and entitlement to service connection for a back disability is warranted.  38 U.S.C.A. §5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for back disability is granted.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


